COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                 NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION
                     AND ORDER ON MOTION FOR EXTENSION OF TIME

Appellate case name:       In the Interest of T. L. B. , A. J. and L. J. v. Department of Family and
                           Protective Services

Appellate case number:     01-20-00655-CV

Trial court case number: 2019-02943J

Trial court:               313th District Court of Harris County

        Upon reviewing the record, the Court notifies the parties that this appeal may be dismissed
for want of jurisdiction because the record does not contain either a final judgment or an appealable
interlocutory order. See TEX. R. APP. P. 42.3(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195
(Tex. 2001). Appellant L.W.’s pending motion for an extension of time to file her brief confirms
that “no order, interlocutory or otherwise, has been entered to this day” and “this appeal was filed
prematurely, before entry of the final order.”
        Accordingly, the Court may dismiss this appeal for want of jurisdiction unless you file a
written response to this notice providing a detailed explanation, citing relevant portions of the
record, statutes, rules, and case law, showing that this Court has jurisdiction over the appeal. See
TEX. R. APP. P. 42.3(a), 43.2(f). Any response must be filed within 7 days of the date of this
notice.
       Briefing deadlines are ordered stayed pending the determination of our jurisdiction over
the appeal. Accordingly, appellant’s motion for an extension of time to file her brief is dismissed
as moot.

       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau_____
                                 Acting individually


Date: __December 3, 2020_____